Citation Nr: 0619445	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand. 

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand. 

3.  Entitlement to service connection for low back pain. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral carpal tunnel syndrome and 
low back pain. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The veteran contends that she experienced low back pain 
following a fall while serving in the Army at Fort Rucker, 
Alabama, and experienced numbness and color changes in her 
hands while serving at Fort Sam Houston, Texas.  In letters 
in November 2003, three fellow soldiers stated that they 
observed her symptoms or were aware of her conditions during 
their service. 

The only service medical records in the claims file are a 
March 1974 enlistment physical examination and a single page 
clinical record from September 1978 that showed a complaint 
of hand numbness and color change with no diagnosis or 
treatment. 

The veteran's March 1987 Report of Separation (DD-214) showed 
that she was transferred to a unit of the Texas Army Reserve 
National Guard.  The RO requested service medical records 
from the National Personnel Records Center (NRPC) and the 
Army Personnel Records Center in April 1988 and was informed 
that the veteran's service medical records were held by her 
National Guard unit.  The veteran supplied an address for the 
unit in Galveston, Texas; however, requests in July 2002 and 
April 2004 were not answered or returned undelivered.  In 
December 2003, the veteran stated that the address was for 
the unit to which she was first assigned in 1987 and that she 
was no longer assigned to any unit.  Her present reserve 
status is not shown in the record, and the Board notes that 
she now resides in South Carolina.  In addition, the veteran 
used three different surnames in service but only one was 
used in the record requests. 

In April 2004, the veteran requested that her claim be 
adjudicated without additional service medical records; 
however, these records are necessary for a thorough 
investigation.  The records cover thirteen years of active 
duty service, and there is no indication that they were 
destroyed.  After the first requests in 1988, the records 
could have been sent to the NPRC or to another reserve or 
National Guard organization when the veteran ceased 
participation in the Texas unit.  Records may also be 
available from military hospitals where she sought treatment.  
Therefore, the Board concludes that additional efforts to 
obtain service medical records are appropriate.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she provide her current reserve status 
and identify the last military unit or 
agency with which she had contact.  
Request that she provide copies of any 
documents associated with changes in her 
Reserve status.  Request that she also 
provide a list of active duty 
assignments, duty stations, and the name 
and location of military medical 
facilities where she received care in 
service.  

2.  Initiate additional requests for 
service medical records to the 
appropriate national agencies, the 
headquarters of the Texas Army National 
Guard, the South Carolina National Guard, 
and any other military units or agencies 
identified by the veteran.  Identify the 
veteran using all surnames.  Request 
treatment records, if available, from any 
military medical facilities identified by 
the veteran.  Associate any records with 
the claims file. 

3.   Then, readjudicate the claim for 
service connection for bilateral carpal 
tunnel syndrome and low back pain.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


